
	
		I
		112th CONGRESS
		1st Session
		H. R. 2324
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2011
			Mrs. Capito (for
			 herself, Mr. Shuler, and
			 Mr. Sarbanes) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To prevent drunk driving injuries and fatalities, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Research of Alcohol Detection Systems
			 for Stopping Alcohol-related Fatalities Everywhere Act of
			 2011 or the ROADS SAFE Act of 2011.
		2.FindingsCongress finds the following:
			(1)Alcohol-impaired driving fatalities
			 represent approximately 1/3 of all highway fatalities in
			 the United States in a given year.
			(2)In 2009, there were 10,839 alcohol-impaired
			 driving fatalities.
			(3)An estimated 9,000 road traffic deaths
			 could be prevented every year if alcohol detection technologies were more
			 widely used to prevent alcohol-impaired drivers from operating their
			 vehicles.
			(4)The National Highway Traffic Safety
			 Administration has partnered with automobile manufacturers to develop alcohol
			 detection technologies that could be installed in vehicles to prevent drunk
			 driving.
			(5)Alcohol detection technologies will not be
			 widely accepted by the public unless they are moderately priced, absolutely
			 reliable, and set at a level that would not prevent a driver whose blood
			 alcohol content is less than the legal limit from operating a vehicle.
			3.Driver alcohol detection system for safety
			 researchSection 410 of title
			 23, United States Code, is amended—
			(1)by redesignating subsections (h) and (i) as
			 subsections (i) and (j), respectively;
			(2)by inserting after subsection (g) the
			 following:
				
					(h)Driver alcohol detection system
						(1)In generalThe Administrator of the National Highway
				Traffic Safety Administration shall carry out a collaborative research effort
				under chapter 301 of title 49 to continue to explore the feasibility and the
				potential benefits of, and the public policy challenges associated with, more
				widespread deployment of in-vehicle technology to prevent alcohol-impaired
				driving.
						(2)ReportThe Administrator shall annually submit a
				report to the Committee on Commerce,
				Science, and Transportation of the Senate and the
				Committee on Energy and Commerce of the House
				of Representatives that—
							(A)describes progress in carrying out the
				collaborative research effort; and
							(B)includes an accounting of the use of
				Federal funds obligated or expended in carrying out that effort.
							(3)Application with other lawsNothing in this subsection may be construed
				to modify or otherwise affect any Federal, State, or local government law
				(civil or criminal), with respect to the operation of a motor vehicle.
						(4)Funding
							(A)In
				generalNotwithstanding any
				other provision of law, $12,000,000 of any amounts made available to the
				Secretary under section 406 for each of the fiscal years 2012 through 2016
				shall be made available to carry out this subsection in place of any other
				amounts that are otherwise available to carry out this section.
							(B)LimitationNo amount of funding shall be made
				available under this paragraph for any fiscal year in which no funds are made
				available to carry out any program authorized under section
				406.
							;
				and
			(3)in subsection (j), as redesignated—
				(A)by redesignating paragraph (3) as paragraph
			 (7);
				(B)by redesignating
			 paragraph (2) as paragraph (3);
				(C)by redesignating
			 paragraphs (4) and (5) as paragraphs (5) and (4), respectively;
				(D)by inserting after paragraph (1) the
			 following:
					
						(2)Alcohol-impaired drivingThe term alcohol-impaired
				driving means operation of a motor vehicle (as defined in section
				30102(a)(6) of title 49) by an individual whose blood alcohol content is at or
				above the legal limit.
						;
				and
				(E)by inserting after
			 paragraph (5), as redesignated, the following:
					
						(6)Legal limitThe term legal limit means a
				blood alcohol concentration of 0.08 percent or greater (as specified by chapter
				163 of this title) or such other percentage limitation as may be established by
				applicable Federal, State, or local
				law.
						.
				
